Citation Nr: 0605391	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II. 



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from July 
1969 to June 1972 without service in Vietnam, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Diabetes mellitus, type II, was not manifested during 
service or for many years following service, and is not shown 
to be causally or etiologically related to service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005).  The VCAA provides, among other things, that the 
VA will make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 
(2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The veteran in this case was informed of the evidence needed 
to substantiate his claim, the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied by way of a March 2004 letter from the RO, an October 
2004 rating decision, and a March 2005 Statement of the Case.  
The March 2004 letter, provided to the veteran prior to the 
decision in this case, notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting that the veteran provide any information 
or evidence in his possession that pertained to the claim.  

The March 2004 letter notified the veteran that additional 
evidence was needed to support his claim and requested that 
the veteran inform the RO of any other evidence or 
information the veteran thought would support his claim.  In 
a statement submitted that same month, the veteran's 
representative reported the veteran had no additional 
information or evidence to add to his claim.  He also waived 
the one year waiting period for the submission of additional 
evidence.  The veteran was then told in his March 2005 
Statement of the Case that he should provide the RO with any 
evidence in his possession that pertained to his claim.  
Thereafter, in August 2005, the veteran submitted additional 
lay evidence to the Board and asserted a desire for the case 
to be remanded if a favorable decision was not issued.  
However, in December 2005, the veteran submitted additional 
medical evidence, in the form of a nexus opinion, in support 
of his claim.  He waived his prior remand request and asked 
for a final decision by the Board at that time.  The 
veteran's submission of additional lay and medical evidence, 
as well as his awareness of the procedural requirements 
involved, indicates to the Board that he understood his 
evidentiary burden and responded thereto.  

After receiving the March 2004 VCAA letter and the October 
2004 rating decision, the veteran received the March 2005 
Statement of the Case.  Collectively, these documents issued 
in connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).        

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records have been associated with the claims 
file.  Additionally, the RO afforded the veteran a VA 
examination in August 2004 that addressed the medical 
question presented in this case.  The veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




B. Law  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as diabetes mellitus, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection for type 
II diabetes mellitus may be applicable on a presumptive 
basis.  However, the veteran did not serve in the Republic of 
Vietnam and does not contend otherwise. See DD 214 Report of 
Transfer or Discharge form.  As such, service connection on a 
presumptive basis for diabetes mellitus is not warranted. See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 



C.  Analysis 

The veteran contends he is entitled to service connection for 
diabetes mellitus, type II, on the basis that he underwent 
laboratory studies in 1973 which indicated he had a blood 
sugar level of 525.  His representative argued in November 
2003 that the veteran's 1973 blood test was a symptom that 
the veteran was either diabetic in service or within one year 
of separation from service.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes, as will be explained below, that 
the preponderance of the evidence is against the claim and 
the appeal will be denied.

In this matter, the veteran's service medical records do not 
support his contention as they do not contain any complaints, 
treatment or diagnoses of high blood sugar levels, 
hyperglycemia or diabetes mellitus in service.  The veteran's 
April 1972 service separation examination reported a negative 
urinalysis.  The veteran reported at the time of his 
discharge that he felt fine, and his endocrine system was 
marked as "normal" under the clinical evaluation portion of 
the examination.  

In regards to the veteran's post-service medical records, the 
Board observes that the claims file contains a June 1972 
application for compensation for a disability not pertinent 
to this appeal; a July 1972 general medical and orthopedic 
examination with laboratory studies performed in connection 
with the nonrelated claim; a 1973 private medical document 
submitted by the veteran; the November 2003 claim for service 
connection for diabetes mellitus; a June 2002 prescription 
note from Marcel Binstock, M.D.; VA treatment records dated 
from July 2002 to December 2004; two letters from L. Scott 
Allison, D.O. dated in November 2003 and December 2005; and a 
VA examination report dated in August 2004.  The record on 
appeal also contains a statement by the veteran's wife 
submitted in June 2005.  

Of these, the veteran's 1972 records do not support his claim 
as they do not reflect complaints of or treatment for 
diabetes mellitus, and actually report that the veteran's 
blood sugar level was normal.  In June 1972, the veteran 
submitted a request for service connection for a condition 
not pertinent to this appeal.  The veteran did not reference 
diabetes mellitus in his application for compensation, nor 
did he report symptomatology associated with it.  In 
connection with this other claim, the veteran was afforded a 
general medical and orthopedic examination in July 1972.  A 
glucose test taken at that time was negative.  

The foundation of the veteran's argument is based upon a 1973 
document that reflects an April 1973 visit and a November 
1973 medical laboratory study.  The document, titled "Out 
Patient Record," is separated into an upper and lower 
section.  The upper section is dated in April 1973 and 
contains two boxes.  The first box requests patient 
background information and the second box requests insurance 
information.  A line across the top of the first box contains 
the words "laboratory," "x-ray," "physical therapy," and 
inhalation therapy"; and a small box next to the word 
"laboratory" is marked with an "x."  The name on the 
physician's line is reported as "Grigsby."  Lastly, in the 
upper left hand margin of the document above the word 
"laboratory" is a handwritten notation reporting either 
"Blood Sugar 525" or "Blood Sugar 5.25" or "Blood Sugar 
5:25."  

The lower portion of the 1973 medical document is dated in 
November 1973.  It reflects a laboratory worksheet with 
various tests and a large space where findings could be 
reported.  Of the tests listed, only the "fast sugar" test 
is completed.  In the result column listed next to the test, 
the number "104" is written.  No other relevant findings 
were reported within this section.  

The veteran, the veteran's spouse and Dr. Allison opine that 
the "Blood Sugar 525" notation in the upper left hand 
margin of the 1973 document means that the veteran's April 
1973 blood sugar was in the five hundreds; and that this 
number indicates the veteran was diabetic at the time.  
However, the Board is uncertain as to whether this notation 
stands for the proposition asserted.  It is unclear as to 
what exactly the notation refers to; as it is undated and 
subject to a variety of interpretations.  The Board observes 
that it could just as likely refer to the time or date of a 
medical appointment as it does to a blood sugar reading.  If 
the notation were to reflect an April 1973 blood sugar 
reading, it is unclear why the reading was reported in the 
upper left hand margin of the document rather than the lower 
section specifically designed for laboratory studies and 
results.  The data could have appropriately been logged 
within that section, given that the veteran's next blood test 
was not performed until November 1973.  The Board also 
questions the interpretation based upon the fact that the 
veteran did not undergo another blood test until November 
1973, seven months after allegedly being informed of his high 
blood sugar level.  Such a delay appears unreasonable in 
light of Dr. Allison's statement that at no time is a blood 
sugar of 525 normal.  One could reasonably assume that the 
veteran's medical provider would have referred him for 
immediate follow-up care in light of such a reading.  
Therefore, the Board finds the veteran's interpretation of 
the notation to be questionable and not as probative as the 
other laboratory test results of record.  However, assuming 
for the sake of argument that the notation at issue reflects 
a blood sugar level of 525 in April 1973, the Board concludes 
that the preponderance of evidence is against the veteran's 
claim, for the reasons discussed below.    

In addition to the 1973 medical document, the veteran relies 
upon his spouse's June 2005 statement and two letters from 
Dr. Allison to support his claim.  In her statement, the 
veteran's spouse reported that she worked as a secretary in 
the hospital where her husband's April 1973 blood work was 
performed.  She stated that her husband underwent a physical 
examination for a job interview in 1973; and that he was seen 
by a Dr. Grigsby who performed blood work and found that the 
veteran's blood sugar was in the five hundreds.  She reported 
that Dr. Grigsby referred the veteran for a GTT test; and 
told him that he was borderline diabetic.  The veteran's 
spouse observed that the veteran was thirsty a lot and went 
to the bathroom frequently during this period of time.  She 
opined that it was more likely than not that the veteran was 
diabetic in service based upon the 1973 laboratory report.  

While the veteran's wife is qualified to report about the 
symptomatology she observed, i.e. that he was thirsty a lot 
and went to the bathroom quite frequently, the Board observes 
that she is not qualified to provide a medical diagnosis or 
opinion that her husband was diabetic while in service.  She 
is not shown to have the requisite training or expertise to 
offer an opinion that requires medical expertise. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, even 
assuming that the veteran had a blood sugar level in the five 
hundreds in April 1973, the veteran's wife cannot diagnose 
the veteran with diabetes based upon this information and in 
this regard, her statement is not probative to the analysis 
at issue.  In regards to her recollection that the veteran 
was told he was borderline diabetic, the Board observes that 
such a statement is claimed to have been made based upon the 
isolated 525 blood level reading.  The 1973 record indicated 
no actual finding of diabetes mellitus in the area provided 
for laboratory results, which weighs against the probative 
value of the spouse's assertion that the veteran was told 
that he was borderline diabetic.  The Board also questions 
the probative value of the spouse's statement in light of the 
fact that it directly contradicts the conclusion formed by 
Dr. Allison, in that the veteran had to have been a diabetic 
for some time prior to 1973 since he would have been ill and 
not functional with a blood sugar level of 525 if he were not 
diabetic.  Based upon the foregoing, the Board accords the 
spouse's statement less probative value than the other 
contemporaneous medical evidence at that time.    

In regards to Dr. Allison's opinion, he indicated in November 
2003 that the 1973 medical record was an April 1973 glucose 
tolerance test that was incomplete as far as the number of 
tests performed.  He reported that the veteran's initial 
fasting blood sugar (FBS) was 104 after a 12 hours fast.  He 
stated that this, in itself, was not remarkable.  However, he 
reported that the other note on the form was a "random (?) 
blood sugar during a physical that tested a 525."  Based 
upon his interpretation of the 525 notation, Dr. Allison 
stated that at no time is a blood sugar of 525 normal; and 
that if the veteran was functional and not ill with a blood 
sugar level of 525, he had been diabetic for some time.  He 
opined on this basis that the veteran had been an undiagnosed 
diabetic for at least two to three years prior to April 1973.  
In a subsequent letter submitted in December 2005, Dr. 
Allison reviewed the veteran's wife's statement in which she 
attested to the time frame of the laboratory work performed 
in 1973.  He indicated that if her June 2005 statement was 
considered to be true and accurate, a point which is not be 
so clear, then it was obvious that the veteran had diabetes 
in 1973.  He additionally opined that the onset of the 
veteran's diabetes mellitus would be at the time he separated 
from service based upon the June 2005 statement and the 1973 
laboratory report.   

If, as stated above, the 1973 blood sugar level of 525 is 
accepted, it appears, at best, to be no more than an isolated 
reading as there is no evidence indicating that the veteran 
was either ill or not functional at the time of the 
examination and the lower portion of the 1973 report is 
negative for diabetes mellitus.  This evidence undermines the 
probative value of the opinion provided by Dr. Allison, since 
it would seem the veteran could not have been both borderline 
diabetic and an undiagnosed diabetic for several years at the 
same time.  The Board finds Dr. Allison's opinion to be less 
probative in that it relied heavily upon the questionable 
April 1973 blood sugar finding of 525 and essentially ignored 
the subsequent November 1973 normal blood sugar level.  In 
fact, Dr. Allison implied that the November 1973 blood sugar 
level was observed prior to the blood sugar level of 525 
("the initial FBS was 104 after a 12 hours fast").  In 
addition, Dr. Allison accepted the spouse's statement about 
the laboratory report and conditioned his opinion upon the 
truthfulness and accuracy of her statement.  As discussed 
previously, the Board considers her statement to be 
inconsistent with the contemporaneous medical evidence, and 
as such affords less probative value to her statement.  
Accordingly, Dr. Allison's opinion, to the extent that it 
relies upon the spouse's statement, is also of less probative 
value.   

While the veteran's representative asserted in April 2005 
that the November 1973 normal blood sugar test does not rebut 
Dr. Allison's opinion, the Board disagrees in light of the 
fact that the preponderance of the evidence shows that the 
veteran consistently had normal blood sugar tests both before 
and after April 1973.  The April 1973 report is the only 
medical evidence indicating that the veteran had an abnormal 
blood sugar level at any time prior to 1997 or 1998.  The 
Board observes that the first of the veteran's VA medical 
records to mention the veteran's diabetes mellitus was dated 
in July 2002.  An October 2002 VA record reported that the 
veteran was initially diagnosed with diabetes mellitus in 
either October 1998 or October 1999, over 25 years after he 
separated from service.  Notably, the veteran did not 
indicate during either his July 2002 or October 2002 VA 
medical visits that he had been previously diagnosed as a 
borderline diabetic in 1973.  The first reference to such a 
diagnosis occurred in May 2004, after the veteran submitted 
his claim for service connection.  When one compares the 
medical history provided by the veteran before and after he 
submitted his claim, the Board finds the subsequent history 
to be less credible as it is not supported by the 
contemporaneous medical evidence.  In addition to the 
veteran's VA records, the claims file contains a June 2002 
record from Marcel Binstock, M.D. which stated that the 
veteran is legally blind due to longstanding diabetic 
retinopathy.  Notably, Dr. Binstock did not relate this 
diagnosis to service or to the veteran's 1973 blood sugar 
levels.       

Another factor affecting the probative weight of Dr. 
Allison's opinion is his reliance upon a history provided by 
the veteran, including the veteran's report that he did not 
undergo a discharge physical examination or lab work when he 
left service ("according to the veteran, there had been no 
discharge physical exam and lab work").  As set forth above, 
a separation physical examination was performed that 
indicated the veteran's urinalysis and serology were 
negative.  Dr. Allison also appears unaware of the negative 
glucose test taken in July 1972, within one month of 
separation from service.  The cornerstone of Dr. Allison's 
opinion is the single April 1973 laboratory report which, as 
discussed above, is of questionable value since no indication 
of diabetes mellitus was noted at that time or in the other 
contemporaneous medical records.   
  
There is additional evidence weighing against the veteran's 
claim and Dr. Allison's opinion.  This includes a VA 
examiner's August 2004 opinion that the veteran did not as 
least at likely as not have diabetes in service or within one 
year of separation from service.  The examiner reviewed the 
veteran's claims file, including the veteran's service 
medical records, post-service medical records, the 1973 
medical document, and the November 2003 letter from Dr. 
Allison.  The examiner noted that the 1973 glucose tolerance 
test performed subsequent to [the 525 test result] only 
reported a fasting 12 hour blood sugar of 104 mg/dl.  After 
taking a medical history, performing a physical examination 
upon the veteran, and completing diagnostic and clinical 
tests, the examiner reported that hyperglycemia was not 
evident during the veteran's time in service, including upon 
his separation examination, and that the veteran's fasting 
blood sugar was normal within one year of separation from 
service.  He opined that the veteran's diabetes mellitus was 
not related to service and he supported his opinion with the 
fact that the veteran remained asymptomatic and was not 
diagnosed with diabetes mellitus until 1998 at the earliest.   

The August 2004 VA examiner provided his opinion and 
conclusions based upon a complete and thorough review of the 
medical evidence of record, which included Dr. Allison's 
statements, and the objective findings on examination.  To 
the contrary, Dr. Allison's premised his opinion upon the 
isolated April 1973 blood sugar reading without consideration 
of previous and subsequent normal blood tests, the veteran's 
wife's assertions, and an inaccurate history provided by the 
veteran.  While the veteran's representative argued in April 
2005 that the August 2004 VA examination report does not 
rebut Dr. Allison's opinion, the Board has thoroughly 
reviewed the medical evidence of record and for the reasons 
set forth above finds Dr. Allison's opinion to be of less 
probative weight when compared with the other medical 
evidence and August 2004 opinion.  As such, the Board accords 
more weight to the opinion of the VA examiner who performed 
the August 2004 VA examination, and concludes that the 
complete evidence of record is against the veteran's claim.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim that diabetes mellitus had its 
onset in service or within one year of separation from 
service, or that it is otherwise causally or etiologically 
related to service.  The Board finds that with respect to the 
evidence presented, greater weight is to be accorded to the 
findings of the August 2004 VA examination, the VA medical 
records and the service medical records.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In reaching this decision, the Board is aware of 
the veteran's sincere belief that his diabetes mellitus 
either developed in service or within one year of separation 
from service.  Nonetheless, he, as a layman, does not have 
the requisite training or expertise to offer an opinion that 
requires medical expertise. Espiritu v. Derwinski, supra.  
The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.




ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


